

Exhibit 10.1
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) by and between Cardinal Health,
Inc., an Ohio corporation (the “Company”), and George Barrett (the “Executive”)
is dated as of the 4th day of September, 2012 (the “Effective Date”), and
supersedes and replaces in its entirety the employment agreement between the
Company and the Executive dated as of August 5, 2009 (the “Prior Agreement”).
IT IS HEREBY AGREED AS FOLLOWS:
1.[INTENTIONALLY LEFT BLANK]
2.Employment Period. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company, subject to the terms and
conditions of this Agreement, for the period commencing on the Effective Date
and ending on the earlier of the day of the first annual meeting of shareholders
of the Company following June 30, 2015 or December 31, 2015 (the “Scheduled End
Date”), unless prior to such date the employment of the Executive is terminated
pursuant to this Agreement (the “Employment Period”).
3.Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, the Executive shall serve as Chairman and Chief Executive Officer of the
Company with such authority, duties and responsibilities as are customarily
assigned to such position. The Executive shall report directly to the Board of
Directors of the Company (the “Board”). The Executive’s services shall be
performed primarily in Dublin, Ohio.
(ii)    During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
his full business attention and time to the business and affairs of the Company
and, to the extent necessary to discharge the responsibilities assigned to the
Executive hereunder, to use the Executive’s reasonable best efforts to perform
faithfully and efficiently such responsibilities. During the Employment Period,
it shall not be a violation of this Agreement for the Executive to (A) subject
to the approval of the Board, serve on corporate, civic or charitable boards or
committees, (B) deliver lectures, fulfill speaking engagements or teach at
educational institutions and (C) manage personal investments, so long as such
activities do not materially interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement.
(b) Compensation (i) Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (“Annual Base Salary”) at a rate of not less
than $1,285,000 payable in accordance with the Company’s normal payroll
policies. The Executive’s Annual Base Salary shall be reviewed, and may be
increased but not decreased, at least annually by the Board pursuant to its
normal performance review policies for senior executives. Any

1

--------------------------------------------------------------------------------



increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. Annual Base Salary shall not
be reduced after any such increase and the term Annual Base Salary as utilized
in this Agreement shall refer to Annual Base Salary as so increased.
Notwithstanding the above, the Executive’s rate of Annual Base Salary may be
reduced by the Board by not more than 10 percent of the rate immediately before
such reduction if in conjunction with an across-the-board decrease in base
salary applicable to all of the Company’s executive officers.
(ii)    Annual Bonus. With respect to each fiscal year ending during the
Employment Period, the Executive shall be eligible to receive an annual bonus
(“Annual Bonus”) determined and paid at the sole discretion of the Company
pursuant to the terms and conditions of the Company bonus plan for which the
Executive is then eligible. The Executive’s Annual Bonus target under this
Agreement for any fiscal year (the fiscal year’s “Target Bonus”) shall be no
less than 130% of the Executive’s Annual Base Salary. The actual Annual Bonus,
which could be higher or lower than the Target Bonus, shall be based on the
attainment of performance objectives as determined no later than 90 days after
the beginning of the fiscal year by the Human Resources and Compensation
Committee of the Board (the “Committee”) in consultation with the Executive, and
shall be paid, subject to any effective deferral elections that may be made by
the Executive in accordance with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) pursuant to any deferred
compensation plans that the Company may maintain, within two and a half months
following the end of the fiscal year for which the Annual Bonus is earned.
(iii)    Equity-Based Grants and Long-Term Incentives. For each fiscal year,
commencing with fiscal 2013, the Executive shall receive a long-term incentive
award (at the same time as long-term incentive awards are granted to executive
officers of the Company generally) with a target value of $8,000,000, with each
annual award subject to the Board's discretion based on both company and
individual  performance  in accordance with the terms of the Company's 2011
Long-Term Incentive Plan or a successor plan. The portion of each such award
which shall be in the form of stock options, restricted stock units, performance
share units and other long-term incentives shall be determined by the Committee
and shall be the same for the Executive as for the other senior executives of
the Company.
(iv)    Other Employee Benefit Plans. During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in and shall receive all benefits under savings and retirement
plans that are tax‑qualified under Section 401(a) of the Internal Revenue Code
of 1986, as amended (the “Code”), in plans that are supplemental to any such
tax-qualified plans, and welfare benefit plans, practices, policies and programs
provided by the Company, but not any severance plan, practice, policy or program
(other than the severance arrangements set forth in this Agreement), on a basis
that is no less favorable than those generally applicable or made available to
the other most senior executives of the Company. The Executive shall be eligible
for participation in fringe benefits and perquisite plans, practices, policies
and programs (including, without limitation, expense reimbursement plans,
practices, policies and programs) on a basis that is no less favorable than
those generally applicable or made available to the other most senior executives
of the Company.

2

--------------------------------------------------------------------------------



The Executive shall be entitled to a reasonable amount of personal use of
Company aircraft subject to such aircraft’s availability; provided that (i) any
such use which would cause the amount reported in the Summary Compensation Table
of the Company’s annual proxy statement in respect of all such use for a fiscal
year to equal or exceed $100,000 shall require the advance approval of the
Committee, which shall not be unreasonably withheld, and (ii) the Executive will
be solely responsible for all income and employment taxes imposed on him in
respect of such use.
(v)    Deferred Compensation Plan. The Executive currently is, and subject to
the Company’s right to amend, suspend or terminate the Cardinal Health Deferred
Compensation Plan (the “Deferred Compensation Plan”), during the Employment
Period will be, eligible to participate in the Deferred Compensation Plan, which
currently enables the Executive to defer amounts over the IRS limits in the
Company’s qualified 401(k) plan. The terms and conditions of the Executive’s
participation in the Deferred Compensation Plan shall be no less favorable than
those generally applicable to the other most senior executives of the Company..
(vi)    Expenses. The Company shall reimburse the Executive on an after-tax
basis for all reasonable expenses incurred in connection with the negotiation of
this Agreement. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all expenses incurred by the Executive in
accordance with the Company’s policies for its senior executives.
(vii)    Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the plans, policies, programs and practices
of the Company as in effect with respect to the senior executives of the
Company.
(viii)    Indemnification. To the fullest extent permitted under applicable law,
the Company shall indemnify Executive and hold him harmless in respect of any
and all proceedings (including legal fees and expenses) resulting from the
Executive’s performance of duties for the Company and shall provide
indemnification expenses in advance to the extent permitted thereby (and subject
to an undertaking by Executive to repay such expenses in the event of a final
determination by a court of competent jurisdiction that he is not entitled to
indemnification in respect of the applicable matter). During the Employment
Period and for so long thereafter as the Executive could be subject to
liability, the Company shall keep in place a directors’ and officers’ liability
insurance policy (or policies) providing coverage to the Executive for claims
relating to his duties as an officer or director of the Company to the same
extent provided to the then-existing officers and directors. The Company will at
all times provide the Executive with the maximum limitation of personal
liability for officers and directors available under applicable law.
4.    Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may provide the Executive with
written notice in accordance with Section 10(b) of this Agreement of its
intention to terminate the Executive’s employment. In such event, the

3

--------------------------------------------------------------------------------



Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties. For
purposes of this Agreement, “Disability” shall mean the absence of the Executive
from the Executive’s duties with the Company on a full-time basis for 120
consecutive days or longer (or an aggregate period of 180 days or longer) as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.
(b)    Cause. The Company may terminate the Executive’s employment during the
Employment Period for or without Cause. For purposes of this Agreement, “Cause”
shall mean:
(i)    the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board or its representative, which specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed the Executive’s duties, or
(ii)    the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company or its
affiliates, or
(iii)    conviction of a felony or any crime involving dishonesty or moral
turpitude or guilty or nolo contendere plea by the Executive with respect
thereto; or
(iv)    a material breach of Section 8 of this Agreement.
For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s act or omission was in the best interests of the Company. Any act,
or failure to act, based upon express authority given pursuant to a resolution
duly adopted by the Board with respect to such act or omission or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company. The cessation of employment of the Executive shall not be deemed to
be for Cause (A) unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board (not including
the Executive) at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in subparagraph (i), (ii), or (iv) above, and specifying the
particulars thereof in detail, and (B) such meeting of the Board occurs not
later than 90 days after the Board (other than solely by the knowledge of the
Executive) first learns of the activity or behavior allegedly constituting
Cause.

4

--------------------------------------------------------------------------------





(c)    Good Reason. The Executive’s employment may be terminated by the
Executive for or without Good Reason. For purposes of this Agreement, “Good
Reason” shall mean in the absence of a written consent of the Executive:
(i)    the assignment to the Executive of any duties materially inconsistent in
any respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 3(a) of this Agreement, or any other action by the Company which
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose any action not taken in bad faith
and which is remedied by the Company promptly after receipt of notice thereof
given by the Executive;
(ii)    any failure by the Company to comply with any of the provisions of
Section 3(b) of this Agreement, other than a failure not occurring in bad faith
and which is remedied by the Company promptly after receipt of notice thereof
given by the Executive;
(iii)    the Company requiring the Executive to be based at any office or
location which is both (A) more than 35 miles from that provided in Section
3(a)(i) hereof and (B) more than 35 miles further from the Executive’s principal
residence at the time than such principal residence is from the location
provided in Section 3(a)(i) hereof; provided that reasonable travel required in
connection with Executive’s reporting relationships and responsibilities to the
Board shall not be deemed a breach hereof;
(iv)    any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or
(v)    any failure by the Company to comply with Section 9(c) of this Agreement.
provided, however, that the actions in each of (i), (ii), (iii) and (iv) above
will not be considered Good Reason unless the Executive describes the basis for
the events, circumstances, or conditions alleged by the Executive to constitute
grounds for Good Reason in reasonable detail in a Notice of Termination (as
defined below) provided to the Company in writing within ninety (90) calendar
days of the Executive’s knowledge of such events, circumstances, or conditions
alleged to constitute Good Reason, and the Company has failed to cure such
events, circumstances, or conditions within thirty (30) calendar days of
receiving such Notice of Termination (and if the Company does effect a cure
within that period, such Notice of Termination shall be ineffective). Unless the
Executive gives the Company notice within ninety (90) calendar days of the
Executive first becoming aware of any event, circumstance, or condition that,
after any applicable notice and the lapse of any applicable 30-calendar day
grace period, would constitute Good Reason, such event will cease to be an
event, circumstance, or condition constituting Good Reason.
(d)    Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other

5

--------------------------------------------------------------------------------



party hereto given in accordance with Section 10(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date. Other than as explicitly stated in the proviso to Section
4(c) above, the failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.
(e)    Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause or other than for Cause
(excluding death or Disability), the date of receipt of the Notice of
Termination or any later date specified therein (which date shall not be more
than thirty (30) calendar days after the giving of such notice), (ii) if the
Executive’s employment is terminated by reason of death or by the Company for
Disability, the date of death of the Executive or the Disability Effective Date,
as the case may be, and (iii) if the Executive resigns with or without Good
Reason, thirty (30) calendar days from the date of the Company’s receipt of the
Notice of Termination, or such later or earlier date as is mutually agreed by
the Company and the Executive (subject to the Company’s right to cure in the
case of a resignation for Good Reason). Notwithstanding the foregoing, in no
event shall the Date of Termination occur until the Executive experiences a
“separation from service” within the meaning of Section 409A of the Code using
the default rule under such regulations (a “Separation From Service”) and,
notwithstanding anything contained herein to the contrary, the date on which
such Separation From Service takes place shall be the “Date of Termination.”
(f)    Resignation. Upon termination of the Executive’s employment for any
reason, the Executive agrees to resign, as of the Date of Termination, to the
extent applicable, from any positions that the Executive holds with the Company
and its affiliated companies, the Board (and any committees thereof) and the
Board of Directors (and any committees thereof) of any of the affiliated
companies.
5.    Obligations of the Company upon Termination. (a) Good Reason; Other Than
for Cause or Disability. With the exception of Section 5(a)(i) below, the
following provisions of this Section 5(a) are subject to (A) the Executive’s
material compliance with the covenants in Sections 8(d) and 8(e) below (provided
that, solely for purposes of this Section 5, the Executive shall not be deemed
to have failed to materially comply with any of such covenants until the Company
has given the Executive a written notice of the nature of such non-compliance
and the Executive has failed to cure such failure to the reasonable satisfaction
of the Company within thirty (30) days following his receipt of such notice, if
such failure is curable), and (B) the Executive’s delivery (and non-revocation)
of an executed release of claims (the “Release”) against the Company and its
officers, directors, employees and affiliates, which Release must be delivered
to the Company not later than 22 days after the Date of Termination

6

--------------------------------------------------------------------------------



(or such longer period of time permitted by the Company, but in no event later
than the latest business day that is not more than 45 days after the Date of
Termination); provided, however, that if the Company is unwilling to deliver to
the Executive a release of claims in his favor which may exclude claims based on
circumstances not known to the Board (other than the Executive) after due
inquiry (to be effective concurrent with the effectiveness of non-revocation of
his Release), the Executive’s obligation to execute the Release shall be waived.
If, during the Employment Period, the Company shall terminate the Executive’s
employment other than for Cause or Disability or the Executive shall terminate
employment for Good Reason:
(i)    the Company shall pay to the Executive in a lump sum in cash within 60
days after the Date of Termination the sum of (1) the Executive’s accrued Annual
Base Salary and any accrued vacation pay through the Date of Termination,
(2) the Executive’s business expenses that have not been reimbursed by the
Company as of the Date of Termination that were incurred by the Executive prior
to the Date of Termination in accordance with the applicable Company policy, and
(3) the Executive’s Annual Bonus earned for the fiscal year immediately
preceding the fiscal year in which the Date of Termination occurs if such bonus
has not been paid as of the Date of Termination (the sum of the amounts
described in clauses (1) through (3), shall be hereinafter referred to as the
“Accrued Obligations”); provided that, notwithstanding the foregoing, if the
Executive has made an irrevocable election under any deferred compensation
arrangement subject to Section 409A of the Code to defer any portion of the
Annual Bonus described in clause (3) above or clauses (1) or (2) of Section
5(a)(ii) below, then for all purposes of this Section 5, such deferral
elections, and the terms of any applicable arrangements, shall apply to the same
portions of the amounts described in such clauses 5(a)(i)(3) and
5(a)(ii)(1)-(2), respectively, and such portions shall not be considered as part
of the “Accrued Obligations” but shall instead be “Other Benefits” (as defined
below);
(ii)    the Company shall pay to the Executive, at the time the Annual Bonus in
respect of the fiscal year in which the Date of Termination occurs otherwise
would have been paid had such termination not occurred, the product of (1) the
Annual Bonus in respect of such fiscal year which would have been paid to the
Executive had such termination not occurred (with the Company permitted to
exercise negative discretion only on a basis that is no less favorable to the
Executive than to other senior executives of the Company generally), and (2) a
fraction, the numerator of which is the number of days from July 1 in the fiscal
year in which the Date of Termination occurs through the Date of Termination,
and the denominator of which is 365 (the “Pro Rata Bonus”);
(iii)    the Company shall pay to the Executive in 24 equal monthly
installments, with the first installment payable on the 60th day following the
Date of Termination, the amount equal to the product of (1) two (2), and (2) the
sum of (x) the Executive’s Annual Base Salary and (y) the Target Bonus in
respect of the fiscal year of termination or, if the Target Bonus has not been
established for such fiscal year, in respect of the immediately preceding fiscal
year;
(iv)    all vested stock options held by the Executive shall be exercisable for
two (2) years following the Date of Termination (or, if shorter, the end of
their stated term),

7

--------------------------------------------------------------------------------



without regard to any provisions relating to earlier termination of the stock
options based on termination of employment, or such longer period as provided in
the award agreement (the “Extended Exercisability”);
(v)    until the second anniversary of such termination, the Company shall
continue to provide medical and dental benefits to the Executive and his
eligible dependents as if the Executive remained an active employee of the
Company (collectively “Welfare Benefits”); provided, however, that (A) the value
of the Welfare Benefits shall be reported as taxable income to the Executive
solely to the extent necessary to avoid any plan pursuant to which the Welfare
Benefits are provided from failing the benefit nondiscrimination test of Section
105(h)(2)(B) of the Code and (B) the Welfare Benefits that are not non-taxable
medical benefits, “disability pay” or “death benefit” plans within the meaning
of Treasury Regulation Section 1.409A-1(a)(5) shall be provided and administered
in a manner that complies with Treasury Regulation Section 1.409A-3(i)(1)(iv),
which will require that (a) the amount of such benefits provided during one
taxable year shall not affect the amount of such benefits provided in any other
taxable year, except that to the extent such benefits consist of the
reimbursement of expenses referred to in Section 105(b) of the Code, a maximum,
if provided under the terms of the plan providing such Welfare Benefit, may be
imposed on the amount of such reimbursements over some or all of the period in
which such benefit is to be provided to the Executive, as described in Treasury
Regulation Section 1.409A-3(i)(1)(iv)(B), (b) to the extent that any such
benefits consist of reimbursement of eligible expenses, such reimbursement must
be made on or before the last day of the Executive’s taxable year following the
taxable year in which the expense was incurred and (c) no such benefit may be
liquidated or exchanged for another benefit. Executive shall be solely
responsible for all income and employment taxes imposed on him in respect of
such provision of Welfare Benefits; and
(vi)    to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies through the Date of Termination (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”). As used in
this Agreement, the term “affiliated companies” shall include any company
controlled by, controlling or under common control with the Company.
Notwithstanding the foregoing provisions of this Section 5(a), but subject to
the following provisions of this paragraph, any amounts and benefits which
constitute deferred compensation subject to Section 409A of the Code the payment
of which is triggered by the Executive’s Separation from Service and that would
otherwise be payable or provided under this Section 5(a) prior to the date which
is six months after the Executive’s Separation from Service (as defined below)
shall instead be paid, with interest on any delayed payment at the applicable
federal rate provided for in Section 7872(f)(2)(A) of the Code (“Interest”), or
provided on the first business day after the date that is six months following
the Executive’s Separation from Service, or, if earlier, upon the Executive’s
death. Notwithstanding clause (i) above, if any amount of employment or state or
local income taxes, within the meaning of regulations promulgated under Section
409A, which are imposed on the Executive (and/or his estate) are payable prior
to the

8

--------------------------------------------------------------------------------



sixth month anniversary of the Executive’s Separation from Service with respect
to any deferred compensation amount, the Company shall utilize and be deemed to
have paid a portion of any such deferred compensation to the extent necessary
for the payment of such employment or state or local income taxes.


(b)    Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for (i) payment of Accrued Obligations, (ii) the timely
payment or provision of Other Benefits, (iii) payment of the Pro Rata Bonus,
(iv) the Welfare Benefits and (v) the Extended Exercisability. Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination and
the Pro Rata Bonus shall be paid to the Executive’s estate or beneficiary, as
applicable, on the date specified in Section 5(a)(ii). With respect to the
provision of Other Benefits, the term Other Benefits as utilized in this Section
5(b) shall include death benefits for which the Company pays as in effect on the
date of the Executive’s death and the continued provision of the Welfare
Benefits. The applicable period of health benefit continuation under COBRA shall
begin on the Date of Termination. In the event of the Executive’s death after
his termination of employment, but prior to the receipt of all amounts to which
he is entitled under this Agreement, all remaining amounts to which he is
entitled shall be paid to his estate or beneficiary, as applicable.
(c)    Disability. If the Executive’s employment is terminated by the Company by
reason of the Executive’s Disability during the Employment Period, this
Agreement shall terminate without further obligations to the Executive, other
than for (i) payment of Accrued Obligations, (ii) the timely payment or
provision of Other Benefits, (iii) payment of the Pro Rata Bonus, (iv) the
Welfare Benefits and (v) the Extended Exercisability. Accrued Obligations shall
be paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination and the Pro Rata Bonus shall be paid to the Executive on the date
specified in Section 5(a)(ii). With respect to the provision of Other Benefits,
the term Other Benefits as utilized in this Section 5(c) shall include, and the
Executive shall be entitled after the Disability Effective Date to receive,
disability and the continued provision of Welfare Benefits. The applicable
period of health benefit continuation under COBRA shall begin on the Date of
Termination. Notwithstanding the foregoing, any amounts and benefits to be paid
or provided under this Section 5(c) which constitute deferred compensation
subject to Section 409A that would otherwise be payable or provided prior to the
date which is six months after the Executive’s Separation from Service shall,
instead, be paid, with Interest, or provided to the Executive on the first
business day after the date that is six months following the Executive’s
Separation from Service or, if earlier upon the Executive’s death.
(d)    Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated by the Company for Cause or the Executive terminates his employment
without Good Reason during the Employment Period, this Agreement shall terminate
without further obligations to the Executive other than the obligation to pay
and provide to the Executive (i) the Accrued Obligations through the Date of
Termination, to the extent theretofore unpaid and (ii) Other Benefits, to the
extent theretofore unpaid. In all cases, Accrued Obligations shall be paid

9

--------------------------------------------------------------------------------



to the Executive in a lump sum in cash within 30 days of the Date of
Termination. Notwithstanding the foregoing, amounts and benefits to be paid or
provided under this Section 5(d) which constitute deferred compensation subject
to Section 409A that would otherwise be payable or provided prior to the date
which is six months after the Executive’s Separation from Service shall,
instead, be paid, with Interest, or provided to the Executive on the first
business day after the date that is six months following the Executive’s
Separation from Service or, if earlier upon the Executive’s death.
(e)    Termination On the Scheduled End Date. It the Executive’s employment is
terminated immediately upon the termination of this Agreement on the Scheduled
End Date, whether by the Company or the Executive, the Company shall have no
further obligations to the Executive other than the obligation to pay and
provide to the Executive (i) the Accrued Obligations through the Date of
Termination, to the extent theretofore unpaid, (ii) Other Benefits, to the
extent theretofore unpaid, and (iii) payment of the Pro Rata Bonus.
6.    Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and, such amounts shall
not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay (within 30 days following the Company’s receipt of an
invoice from the Executive), at any time from the Effective Date through the
Executive’s remaining lifetime (or, if longer, through the 20th anniversary of
the Effective Date), to the full extent permitted by law, all legal fees and
expenses which the Executive may reasonably incur as a result of any contest by
either party (including, as the case may be, the Company, any of its affiliates
or their respective predecessors, successors or assigns, or the Executive, his
estate, beneficiaries or their respective successors and assigns) of the
validity or enforceability of, or liability under, any provision of this
Agreement (including as a result of any contest by the Executive about the
amount of any payment pursuant to this Agreement); plus in each case interest on
any delayed payment at the applicable Federal rate provided for in Section
7872(f)(2)(A) of the Code, if the Executive prevails on any material claim made
by him, and disputed by the Company under the terms of this Agreement. In order
to comply with Section 409A of the Code, in no event shall the payments by the
Company under this Section 6 be made later than the end of the calendar year
next following the calendar year in which such fees and expenses were incurred,
provided, that the Executive shall have submitted an invoice for such fees and
expenses at least 30 days before the end of the calendar year next following the
calendar year in which such fees and expenses were incurred. The amount of such
legal fees and expenses that the Company is obligated to pay in any given
calendar year shall not affect the legal fees and expenses that the Company is
obligated to pay in any other calendar year, and the Executive’s right to have
the Company pay such legal fees and expenses may not be liquidated or exchanged
for any other benefit.
7.    Certain Payments Reductions by the Company. (a) In the event that there
occurs a transaction that constitutes a “change in ownership or control” of the
Company under

10

--------------------------------------------------------------------------------



Treasury Regulation Section 1.280G-1, and a nationally recognized certified
public accounting firm reasonably acceptable to the Executive as may be
designated by the Company (the “Accounting Firm”) determines that the receipt of
any payment or distribution by the Company or any of its affiliates to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would subject the Executive to the excise tax imposed by Section 4999
of the Code or any interest or penalties are incurred by the Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), the
Accounting Firm shall determine whether to reduce any of the Payments paid or
payable pursuant to this Agreement (the “Agreement Payments”) to the Reduced
Amount (as defined below). The Agreement Payments shall be reduced to the
Reduced Amount only if the Accounting Firm determines that the Executive would
have a greater Net After-Tax Receipt (as defined below) of aggregate Payments if
the Executive’s Agreement Payments were reduced to the Reduced Amount. If such a
determination is not made by the Accounting Firm, the Executive shall receive
all Agreement Payments to which the Executive is entitled under this Agreement.
For purposes of reducing the Agreement Payments to the Reduced Amount, only
amounts payable under this Agreement (and no other Payments) shall be reduced.
The reduction of the amounts payable hereunder, if applicable, shall be made by
reducing the payments and benefits under the following sections in the following
order: (i) Section 5(a)(iii), (ii) Section 5(a)(ii), (iii) Section 5(a)(iv),
(iv) Section 5(a)(v) and (v) Section 5(a)(i)(3).
(b)    The Accounting Firm shall provide detailed supporting calculations both
to the Company and the Executive within 15 business days of the receipt of
notice from the Executive that there has been a Payment, or such earlier time as
is requested by the Company. All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any determination by the Accounting Firm shall
be binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that amounts will
have been paid or distributed by the Company to or for the benefit of the
Executive pursuant to this Agreement which should not have been so paid or
distributed ("Overpayment"), in each case, consistent with the calculations
required to be made hereunder. In the event that the Accounting Firm, based upon
the assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive which the Accounting Firm believes has a high
probability of success, determines that an Overpayment has been made, the
Executive shall promptly pay any such Overpayment to the Company; provided,
however, that no amount shall be payable by the Executive to the Company if and
to the extent such payment would not either reduce the amount on which the
Executive is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes.
(c)    For purposes hereof, the following terms have the meanings set forth
below:
(i)    “Reduced Amount” shall mean the greatest amount of Agreement Payments
that can be paid that would not result in the imposition of the excise tax under
Section 4999 of the Code if the Accounting Firm determines to reduce Agreement
Payments pursuant to

11

--------------------------------------------------------------------------------



Section 7(b).
(ii)    “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Executive
certifies, in the Executive’s sole discretion, as likely to apply to him in the
relevant tax year(s).
8.    Covenants. (a) Introduction. The parties acknowledge that the provisions
and covenants contained in this Section 8 are ancillary and material to this
Agreement and that the limitations contained herein are reasonable in geographic
and temporal scope and do not impose a greater restriction or restraint than is
necessary to protect the goodwill and other legitimate business interests of the
Company. The parties also acknowledge and agree that the provisions of this
Section 8 do not adversely affect the Executive’s ability to earn a living in
any capacity that does not violate the covenants contained herein. The parties
further acknowledge and agree that the provisions of Section 8 below are
accurate and necessary because (i) this Agreement is entered into in the State
of Ohio, (ii) Ohio has a substantial relationship to the parties and to this
transaction, (iii) Ohio is the headquarters state of the Company, which has
operations nationwide and has a compelling interest in having its employees
treated uniformly within the United States, (iv) the use of Ohio law provides
certainty to the parties in any covenant litigation in the United States, and
(v) enforcement of the provision of this Section 8 would not violate any
fundamental public policy of Ohio or any other jurisdiction.
(b)    Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company and all of its subsidiaries,
partnerships, joint ventures, limited liability companies, and other affiliates
(collectively, the “Cardinal Group”), all secret or confidential information,
knowledge or data relating to the Cardinal Group and its businesses (including,
without limitation, any proprietary and not publicly available information
concerning any processes, methods, trade secrets, research secret data, costs,
names of users or purchasers of their respective products or services, business
methods, operating procedures or programs or methods of promotion and sale) that
the Executive has obtained or obtains during the Executive’s employment by the
Cardinal Group and that is not public knowledge (other than as a result of the
Executive’s violation of this Section 8(b)) (“Confidential Information”). For
the purpose of this Section 8(b), information shall not be deemed to be publicly
available merely because it is embraced by general disclosures or because
individual features or combinations thereof are publicly available. The
Executive shall not communicate, divulge or disseminate Confidential Information
at any time during or after the Executive’s employment with the Cardinal Group,
except with prior written consent of the applicable Cardinal Group company, or
as otherwise required by law or legal process. All records, files, memoranda,
reports, customer lists, drawings, plans, documents and the like that the
Executive uses, prepares or comes into contact with during the course of the
Executive’s employment shall remain the sole property of the Company and/or the
Cardinal Group, as applicable, and shall be turned over to the applicable

12

--------------------------------------------------------------------------------



Cardinal Group company upon termination of the Executive’s employment.
(c)    Non-Recruitment of Cardinal Group Employees, etc. Executive shall not, at
any time during the Restricted Period (as defined in this Section 8(c)), without
the prior written consent of the Company, engage in the following conduct (a
“Solicitation”): (i) directly or indirectly, contact, solicit, recruit or employ
(whether as an employee, officer, director, agent, consultant, or independent
contractor) any person who was or is at any time during the previous twelve
months an employee, representative, officer or director of the Cardinal Group;
or (ii) take any action to encourage or induce any employee, representative,
officer or director of the Cardinal Group to cease their relationship with the
Cardinal Group for any reason. A “Solicitation” does not include any recruitment
of employees within or for the Cardinal Group. The “Restricted Period” means the
period of Executive’s employment with the Cardinal Group (without regard to any
period during which Executive serves as a consulting employee) and the
additional period ending on the second anniversary of the Executive’s Date of
Termination.
(d)    No Competition – Solicitation of Business. During the Restricted Period,
the Executive shall not (either directly or indirectly or as an officer, agent,
employee, partner or director of any other company, partnership or entity)
solicit, service, or accept on behalf of any competitor of the Cardinal Group
the business of (i) any customer of the Cardinal Group at the time of the
Executive’s employment or Date of Termination, or (ii) any potential customer of
the Cardinal Group which the Executive knew to be an identified, prospective
purchaser of services or products of the Cardinal Group.
(e)    No Competition – Employment by Competitor. During the Restricted Period,
the Executive shall not invest in (other than in a publicly traded company with
a maximum investment of no more than 1% of outstanding shares), counsel, advise,
or be otherwise engaged or employed by, any entity or enterprise that is in
competition with the business conducted by any member of the Cardinal Group,
(other than a business that is not a significant business to the Cardinal Group
as a whole or to the entity or enterprise as a whole).
(f)    No Disparagement.
(i)    The Executive and the Company shall at all times refrain from taking
action or making statements, written or oral, that (A) denigrate, disparage or
defame the goodwill or reputation of Executive or the Cardinal Group, as the
case may be, or any of its trustees, officers, security holders, partners,
agents or former or current employees and directors, or (B) are intended to, or
may be reasonably expected to, adversely affect the morale of the employees of
the Cardinal Group. The Executive further agrees not to make any negative
statements to third parties relating to the Executive’s employment or any aspect
of the businesses of Cardinal Group and not to make any negative statements to
third parties about the Cardinal Group or its trustees, directors, officers,
security holders, partners, agents or former or current employees and directors,
except as may be required by a court or government body. The Executive and the
Company further agree not to make any statements to third parties about the
circumstances of the termination of the Executive’s employment, except as may be
required by applicable law (or in response to a statement by the other party in
violation of this sentence).

13

--------------------------------------------------------------------------------



(ii)    The Executive further agrees that, following termination of employment
for any reason, the Executive shall assist and cooperate with the Company with
regard to any matter or project in which the Executive was involved during the
Executive’s employment with the Company, including but not limited to any
litigation that may be pending or arise after such termination of employment.
Further, the Executive agrees to notify the Company at the earliest reasonable
opportunity of any contact that is made by any third parties concerning any such
matter or project. The Company shall not unreasonably request such cooperation
of Executive and shall cooperate with the Executive in scheduling any assistance
by the Executive taking into account the Executive’s business and personal
affairs and shall compensate the Executive for any lost wages or expenses
associated with such cooperation and assistance.
(g)    Inventions. All plans, discoveries and improvements, whether patentable
or unpatentable, made or devised by the Executive, whether alone or jointly with
others, from the date of the Executive’s initial employment by the Company and
continuing until the end of any period during which the Executive is employed by
the Cardinal Group, relating or pertaining in any way to the Executive’s
employment with or the business of the Cardinal Group, shall be promptly
disclosed in writing to the Secretary of the Board and are hereby transferred to
and shall redound to the benefit of the Company and shall become and remain its
sole and exclusive property. The Executive agrees to execute any assignment to
the Company or its nominee, of the Executive’s entire right, title and interest
in and to any such discoveries and improvements and to execute any other
instruments and documents requisite or desirable in applying for and obtaining
patents, trademarks or copyrights, at the expense of the Company, with respect
thereto in the United States and in all foreign countries, that may be required
by the Company. The Executive further agrees, during and after the Employment
Period, to cooperate to the extent and in the manner required by the Company, in
the prosecution or defense of any patent or copyright claims or any litigation,
or other proceeding involving any trade secrets, processes, discoveries or
improvements covered by this Agreement, but all necessary expenses thereof shall
be paid by the Company.
(h)    Acknowledgement and Enforcement. The Executive acknowledges and agrees
that: (A) the purpose of the foregoing covenants, including without limitation
the noncompetition covenants of Section 8(d) and (e), is to protect the
goodwill, trade secrets and other Confidential Information of the Company; (B)
because of the nature of the business in which the Cardinal Group is engaged and
because of the nature of the Confidential Information to which the Executive has
access, the Company would suffer irreparable harm and it would be impractical
and excessively difficult to determine the actual damages of the Cardinal Group
in the event the Executive breached any of the covenants of this Section 8; and
(C) remedies at law (such as monetary damages) for any breach of the Executive’s
obligations under this Section 8 would be inadequate. The Executive therefore
agrees and consents that if the Executive commits any breach of a covenant under
this Section 8 or threatens to commit any such breach, the Company shall have
the right (in addition to, and not in lieu of, any other right or remedy that
may be available to it) to temporary and permanent injunctive relief from a
court of competent jurisdiction, without posting any bond or other security and
without the necessity of proof of actual damage. If any of the covenants
contained in this Section 8 is finally held by a court to be

14

--------------------------------------------------------------------------------



invalid, illegal or unenforceable (whether in whole or in part), such covenant
shall be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining covenants shall not
be affected thereby; provided, however, that if any of such covenants is finally
held by a court to be invalid, illegal or unenforceable because it exceeds the
maximum scope and/or duration determined to be acceptable to permit such
provision to be enforceable, such covenant will be deemed to be modified to the
minimum extent necessary to modify such scope and/or duration in order to make
such provision enforceable hereunder.
(i)    Similar Covenants in Other Agreements Unaffected. The Executive currently
is, and in the future may become, subject to covenants contained in other
agreements (including but limited to stock option and restricted stock unit
agreements) which are similar to those contained in this Section 8. Further, a
breach of the covenants contained in this Section 8 may have implications under
the terms of such other agreements, including but not limited to a forfeiture of
equity awards and long-term cash compensation. The Executive acknowledges the
foregoing and understands that the covenants contained in this Section 8 are in
addition to, and not in substitution of, the similar covenants contained in any
such other agreements. The Company agrees that any forfeiture or repayment
obligation under any such agreement shall only be imposed after a determination
by the Board of Directors (after providing the Executive with reasonable notice
and an opportunity to be heard with counsel) that the Executive has violated any
such covenant or has willfully engaged in any other material misconduct which
may be a basis for forfeiture or a repayment obligation thereunder.
9.    Successors. (a) This Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives, heirs or legatees and the Executive by
written notice to the Company may designate any beneficiary with respect to any
amounts due under this Agreement upon the Executive’s death.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
10.    Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, without reference to principles
of conflict of laws. If, under any such law, any portion of this Agreement is at
any time deemed to be in conflict with any applicable statute, rule, regulation
or ordinance, such portion shall be deemed to be modified or altered to conform
thereto. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement constitutes the entire
agreement of the

15

--------------------------------------------------------------------------------



parties with respect to the subject matter hereof and may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.
(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other parties or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive:
At the most recent address
on file at the Company.

If to the Company:
Cardinal Health, Inc.
7000 Cardinal Place
Dublin, Ohio 43017

Attention: Chief Legal Officer


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with the law.
(d)    Notwithstanding any other provision of this Agreement, the Company may
withhold from any amounts payable under this Agreement such Federal, state,
local or foreign taxes as shall be required to be withheld pursuant to any
applicable law or regulation.
(e)    The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 4(c)(i)-(v) of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement,
except as specifically provided in a written consent pursuant to Section 4(c).
(f)    Except as otherwise expressly provided herein, from and after the
Effective Time, this Agreement shall supersede any other employment, severance
or change of control agreement between the parties and between the Executive
with respect to the subject matter hereof, including but not limited to the
letter agreement between the Executive and the Company dated January 7, 2008,
the Confidentiality and Business Protection Agreement between the Executive and
the Company dated January 9, 2009 and the Prior Agreement. Any provision of this
Agreement that by its terms continues after the expiration of the Employment
Period or the termination of the Executive’s employment shall survive in
accordance with its

16

--------------------------------------------------------------------------------



terms.
(g)    Section 409A. If any compensation or benefits provided by this Agreement
may result in a failure of such compensation or benefits to comply with Section
409A of the Code (to the extent applicable), the Company shall, in consultation
with the Executive, modify the Agreement in the least restrictive manner
necessary in order to exclude such compensation from the definition of “deferred
compensation” within the meaning of such Section 409A or in order to comply with
the provisions of Section 409A, other applicable provision(s) of the Code and/or
any rules, regulations or other regulatory guidance issued under such statutory
provisions and without any diminution in the value of the payments to the
Executive. All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code to the extent that such reimbursements or in-kind benefits are subject
to Section 409A of the Code. All expenses or other reimbursements paid pursuant
herewith that are taxable income to the Executive shall in no event be paid
later than the end of the calendar year next following the calendar year in
which Executive incurs such expense or pays such related tax. With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A of the Code, the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, the amount of expenses eligible for reimbursement,
or in-kind benefits provided, during any taxable year shall not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year, provided that, the foregoing clause shall not be violated
with regard to expenses reimbursed under any arrangement covered by Section
105(b) of the Code solely because such expenses are subject to a limit related
to the period the arrangement is in effect and such payments shall be made on or
before the last day of the Executive’s taxable year following the taxable year
in which the expense occurred. In the case of any amount or benefits which
constitute deferred compensation subject to Section 409A of the Code and where
the date of payment or the payment commencement date under this Agreement is the
Date of Termination (or equivalent term) of the Executive, the date of
Executive’s Separation from Service shall be deemed to be his Date of
Termination (or equivalent term) for purposes of determining the date of payment
or payment commencement date under this Agreement and with respect to the
Executive.
(h)    Recoupment. In the event of a restatement of the Company’s consolidated
financial statements occurring after September 1, 2009 that reduces previously
reported net income or increases previously reported net loss, the Company shall
have the right to recoup from the Executive any portion of any bonus and other
equity or non-equity compensation received by the Executive, the grant or
vesting of which was tied to the achievement of one or more specific performance
targets with respect to the period for which such financial statements are or
will be restated, and the Executive engaged in misconduct that caused or
materially contributed to the need for the restatement, and if, based on the
financial statements as so restated, the Executive otherwise would not have
received such bonus or other compensation (or portion thereof). In the event the
Company is entitled to, and seeks, recoupment under this Section 10(h), the
Executive shall promptly reimburse the portion of such bonus or other
compensation which the Company is entitled to recoup hereunder. In the event the
Executive fails to make prompt reimbursement of any such bonus or other
compensation which the

17

--------------------------------------------------------------------------------



Company is entitled to recoup and as to which the Company seeks recoupment
hereunder, the Executive acknowledges and agrees that, notwithstanding Section 6
of this Agreement, the Company shall have the right to (i) deduct the amount to
be reimbursed hereunder from the compensation or other payments due to the
Executive from the Company or (ii) to take any other appropriate action to
recoup such payments. The Executive acknowledges that the Company does not waive
its right to seek recoupment of any bonuses and payments as described under this
Section 10(h) for failure to demand repayment or reduce the payments made to the
Executive. Any such waiver must be done in a writing that is signed by both the
Company and the Executive. The rights contained in this Section 10(h) shall be
in addition to, and shall not limit, any other rights or remedies that the
Company may have under law or in equity, including, without limitation, any
rights the Company may have under any other Company recoupment policy or other
agreement or arrangement with the Executive. Notwithstanding the above, this
Section 10(h) shall apply only to compensation granted or vesting not later than
three (3) years following the date on which the financial statements which are
subsequently restated were originally filed with the Securities and Exchange
Commission. In addition to its right to recoupment described in this Section
10(h), the Executive agrees to comply with any recoupment policy which the
Company is required to adopt, or to which it becomes subject, pursuant to rules
promulgated by the Securities and Exchange Commission pursuant to Section 954 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act.
(i)    The Executive hereby warrants that the Executive is free to enter into
this Agreement and to perform the services described herein. The Company hereby
warrants that this Agreement and the equity awards provided hereunder have been
duly authorized.


IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused this Agreement to be executed in its name on its behalf, all as of the
day and year first above written.






/s/ George Barrett    
George Barrett
Date: September 4, 2012




CARDINAL HEALTH, INC.




By /s/ Gregory B. Kenny    
Name: Gregory B. Kenny
Title: Chairman, Human Resources and Compensation Committee
Date: September 4, 2012



18